Citation Nr: 1825657	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a neck disability, to include as secondary to service-connected back disability.

2. Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected back disability or neck disability.  

3. Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected back disability or neck disability.

4. Entitlement to service connection for a right knee disability, to include as secondary to service-connected back disability.

5. Entitlement to service connection for a left knee disability, to include as secondary to service-connected back disability or right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Given arguments presented at the hearing, the Board has recharacterized the claims on the title page to include consideration of secondary service connection.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided  VA examinations in May 2012 and June 2016 to determine the etiology of his claimed disabilities, but the opinions offered by the examiners are inadequate.  The results of the June 2016 examination have not been considered by the AOJ in a supplemental statement of the case; however, since the claims are being remanded, there is no prejudice to the Veteran.

Both the May 2012 and June 2016 VA examiner's opinions are inadequate, in part, as each appears to be based on inaccurate premises with regards to the theory of secondary service connection.  The basis of the negative May 2012 VA opinion appears to be because there were no "apparent complaints on separation examination."  Whether the claimed secondary disorders were shown in service is irrelevant to a secondary service connection claim.  This examiner also did not provide an opinion as to whether any of the claimed disabilities were aggravated by the Veteran's service-connected back disability.  The June 2016 VA examiner opined that the Veteran's diagnosed right knee disability is less likely than not proximately due to or the result of his service-connected back disability because her review of medical literature indicated that an injury to one joint could not have a significant impact on another joint or limb "unless there injury resulted in a major muscle or nerve damage causing partial or complete paralysis," or there has been a shortening of the injured limb resulting in an abnormal gait.  The Board notes that aggravation in the context of secondary service connection under 38 C.F.R. § 3.310 means any increase in disability, not just a significant impact.  Accordingly, a remand for new examinations is necessary.  Neither examiner provided an opinion as to whether the Veteran's bilateral knee disabilities were directly related to his service.  

Further, at the February 2018 hearing, the Veteran asserted that his bilateral shoulder disabilities are secondary to his neck disability, and his left knee disability is secondary to his right knee disability.  The opinions obtained on remand should thoroughly address all theories of entitlement. 

At the February 2018 hearing, the Veteran testified that he received treatment for his neck after an in-service motor vehicle accident at an Army facility in Alaska.  His service treatment records reflect he received treatment after a motor vehicle accident in June 1992 at Bassett Army Community Hospital in Fort Wainwright, Alaska.  However, such treatment records have not been associated with the record before the Board.  As such records are likely to contain information pertinent to the matters at hand these records should be obtained on remand. 

Any updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for any claimed disability since service.  After securing the necessary release, take all appropriate action to obtain these records, including any updated VA treatment records since February 2018.

2. Take all appropriate action to obtain copies of outstanding records from Bassett Army Community Hospital in Fort Wainwright, Alaska.  The AOJ should make a formal finding of unavailability if these records are unable to be obtained. 

3. After the completion of the above, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any diagnosed neck, bilateral shoulder, and bilateral knee disabilities.  Copies of all pertinent records should be made available to the examiner for review.  Based on an examination, review of the record, and any tests or studies deemed necessary the examiner should provide opinions as to the following:

(a) Identify all currently diagnosed neck disabilities.

(b) For each currently diagnosed neck disability, is it at least as likely as not related to the Veteran's service, to include as due to his in service motor vehicle accident?

(c) If not directly due to service, is it at least as likely as not that any currently diagnosed neck disability is caused or aggravated by his service-connected back disability?  

(d) Identify all currently diagnosed shoulder disabilities. 

(e) For each currently diagnosed shoulder disability, is it at least as likely as not related to the Veteran's service?

(f) If not directly due to service, is it at least as likely as not that any currently diagnosed shoulder disability is caused or aggravated by (i) his service-connected back disability or (ii) any diagnosed neck disability?  

(g) Identify all currently diagnosed right knee disabilities. 

(h) For each currently diagnosed right knee disability, is it at least as likely as not related to the Veteran's service? The examiner is specifically request to consider the Veteran's in-service diagnosis and treatment for chondromalacia.  

(i) If not directly due to service, is it at least as likely as not that any currently diagnosed right knee disability is caused or aggravated by his service-connected back disability?  

(j) Identify all currently diagnosed left knee disabilities.

(k) For each currently diagnosed left knee disability, is it at least as likely as not related to the Veteran's service?  The examiner is specifically request to consider the Veteran's in-service diagnosis and treatment for chondromalacia.  

(l) If not directly due to service, is it at least as likely as not that any currently diagnosed left knee disability is caused or aggravated by (i) his service-connected back disability or (ii) any diagnosed right knee disability?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate. If an opinion cannot be provided, the examiner should indicate why.

4. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case (that specifically considers all evidence added to the record since the September 2014 statement of the case) and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




